Paine, J.
This action was brought for an injury to the plaintiff’s daughter, occasioned by the horses of the defendant while running away. The only exception urged here, is to. the refusal of the court to grant the motion for a non-suit. But at the time that motion was made, there was evidence tending to show that the horses were not properly hitched. The evidence of Smith tended to show that. And, in addition to his evidence, the fact that the horses got loose and ran away is some evidence of negligence. It is true, such a thing might occur notwithstanding due care in hitching. But-such would not he the ordinary result; and,' unexplained, the reasonable inference from the fact would be, that there had been negligence in fastening the horses. The motion for a nonsuit was therefore properly overruled.
There is no exception presenting the question, whether, on the whole evidence, the verdict ought to have been sustained.
By the Court. — The judgment is affirmed, with costs.